

116 HR 2530 IH: Interim Stay Authority To Protect Whistleblowers Act
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2530IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Mr. Connolly (for himself and Mr. Cummings) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide temporary authority to the general counsel of the Merit Systems Protection Board to
			 grant stays of personnel actions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Interim Stay Authority To Protect Whistleblowers Act. 2.Temporary authority for MSPB general counsel to issue stays of personnel actionsDuring the period beginning on the date of the enactment of this Act and ending on the first date after such date of enactment that an individual is confirmed by the Senate as a member of the Merit Systems Protection Board under section 1201 of title 5, United States Code, the general counsel of the Board shall carry out the functions and authorities relating to stays of personnel actions provided to a member of the Board under subparagraph (A), or to the Board under subparagraph (B), (C), or (D), of section 1214(b)(1) of such title.
 3.Authority for MSPB member to carry out duties of the Board in the event of a lack of quorumSection 1214(b)(1) of title 5, United States Code, is amended— (1)in subparagraph (C), by inserting after The Board the following: , or, if the Board lacks the number of members appointed under section 1201 required to constitute a quorum, any remaining member of the Board,; and
 (2)in subparagraph (D), in the matter preceding clause (i), by striking A stay may be terminated by the Board at any time, except that a stay may not be terminated by the Board and inserting the following: A stay may be terminated by the Board, or, if the Board lacks the number of members appointed under section 1201 required to constitute a quorum, any remaining member of the Board, at any time, except that a stay may not be terminated by the Board or any remaining member of the Board (as the case may be).
			